      Case 1:18-cv-03698-LGS-GWG Document 539 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
TOWAKI KOMATSU,
                                                               :
                                                                   ORDER
                          Plaintiff,                          :
                                                                   18 Civ. 3698 (LGS) (GWG)
        -v.-                                                  :

THE CITY OF NEW YORK, et al.,                                 :

                          Defendants.                          :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

      Plaintiff’s request for an extension of time to respond to the Court’s Order to Show Cause
(Docket # 520) and March 18 Order (Docket # 524), see Letter from Towaki Komatsu, filed
March 31, 2021 (Docket # 537), is granted.

      Plaintiff shall file his response to the Order to Show Cause on or before April 16, 2021.
Defendants may respond within 14 days after plaintiff files his response.

        Plaintiff shall file the response required by the March 18 Order on or before April 23,
2021.

        On a separate point, plaintiff has made a number of applications relating to discovery
rulings (most recently Docket # 538). The Court has stayed all discovery in this matter (Docket
# 512) and will not entertain any applications regarding discovery unless and until that stay is
vacated. Plaintiff is hereby ordered to stop making applications in this case relating to discovery.

         Plaintiff is again warned that failure to comply with this or any other Court order may
result in dismissal of this case.

        Defendants are directed to email plaintiff a copy of this Order. The Clerk is requested to
mail a copy of this Order to plaintiff.
    Case 1:18-cv-03698-LGS-GWG Document 539 Filed 04/01/21 Page 2 of 2




Dated: April 1, 2021
       New York, New York


                                               SO ORDERED.




                                    2
